Title: To George Washington from Rochambeau, 11 April 1790
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Rochambeau near Vendome [France] april the 11th 1790.

Do you remember, my Dear general, of the first repast that we have made together at Rod island. I did you remark from the Soup the difference of the character of our two nations, the french in burning their throat, and all the americans waiting wisely of the time that it was cooled. I believe, my dear general, you have Seen Since a year that our nation has not change of character. We go very fast—God will that we come at our aims. I have had my part of the troubles of that revolution. I have passed half of the last year in my department of Picardy, they made me passed in the month of July in that of the province of alsace—I did find there Strasbourg and all the province in a terrible insurection—I have employed there six months to retreive good order. I came back here afterwards to rest myself and make Some remedies for my health which has been altered of. The natal air made me well, and the king has named me yet here commissary to have an eye to the organisations of the assemblies of department—you are you, my dear general, in a full enjoyment of a work of fourteen years, and we will in a year of time complete a work that cannot be but the fruit of the patience that I have known to you and of a complete regeneration of the manners—God make us arrive to it and make forget to the univers Some wicked Strokes that have not fouled the revolution of america—Let me hear of you my Dear General and be

well persuaded of the inviolable attachment with which I have the honour to be my Dear General Your most obedient and very humble servant

le cte de rochambeau


a thousand kindness and compliments to M. Jefferson, to M. Knox and to all my ancien camarades and friends which are near you.

